Citation Nr: 1702163	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in May 2015, at which time the Board remanded for an addendum medical opinion.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the Board remand.  Specifically, an adequate addendum medical opinion was obtained in August 2015. Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current skin disorder did not begin in service and is otherwise unrelated to service, to include herbicide exposure. 


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, in this case, the Veteran contends that his skin condition is due to herbicide exposure in service.  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions.  38 C.F.R. § 3.309(e).  However, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Skin Disorder

The Veteran has made several arguments regarding his skin disorder claim.  First, he contends that his skin disorder was caused by herbicide exposure.  In the alternative, he argues that his skin disorder is related to the skin conditions he had in service.  

The Veteran's service records show that he served in the Republic of Vietnam.  Therefore, herbicide exposure is conceded. 

The Board finds, however, that the Veteran is not entitled to presumptive service connection for his skin disorder due to herbicide exposure.  The Veteran's private records show he has been treated for eczematous change on his forearms and palms.   In June 2012, after VA examination, the Veteran was diagnosed with atopic dermatitis.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Because atopic dermatitis is not listed under § 3.309(e) as a disease that is associated with herbicide exposure, the presumption of service connection due to herbicide exposure is not warranted.

While the Veteran may still establish service connection with proof of direct causation, the Board finds that the Veteran's skin disorder is not directly related to service.  In making this determination, the Board relied on the Veteran's service medical records and VA medical opinions.  The Veteran's service records, which appear to be complete, show treatment for tinea pedis in January 1968, tinea pedis and ringworm in September 1968, and a rash on his buttocks and feet in November 1968.  In November 1968, an impression of tinea corporis and tinea pedis was noted.  

The Veteran was afforded a VA skin diseases examination in June 2012.  The examiner indicated that the Veteran currently has dermatitis on his hands and around the right eyelid that he treats with steroid cream.  In a July 2012 addendum, the examiner opined that it was less likely as not that his current skin condition was related to service because the Veteran was treated for tinea pedis and ringworm in service, not dermatitis, his current skin disorder.

An addendum medical opinion was obtained in August 2015.  The examiner noted that the Veteran's service treatment records showed diagnoses of tinea pedis, tinea corpus, and a secondary beta strep infection of the feet.  The examiner concluded that the Veteran's atopic dermatitis is not related to these diagnoses because they were fungal in nature, thus being of a different etiology and unrelated to the current atopic dermatitis.

The Board considered the Veteran's statement that his atopic dermatitis is due to Agent Orange exposure.  As noted, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Additionally, the Veteran testified before the Board that his doctors have not indicated that herbicide exposure caused his atopic dermatitis.  The only evidence that links the Veteran's current skin disorder to Agent Orange exposure is the Veteran's own statements.  As a layperson, however, the Veteran is not competent to relate his skin condition to herbicide exposure.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

The Board also considered the Veteran's and his wife's statements that the Veteran's symptoms have existed since service.  The Veteran and his wife are competent to attest to observable symptoms, such as skin manifestations.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (A veteran is competent to observe skin conditions such as boils, blotches, and rashes).  The Board finds, however, that the VA medical opinions are more probative than their statements.  While they contend that the Veteran's current symptoms have continued since service, the VA medical opinions show that the Veteran's current skin disorder is unrelated to and has a different etiology from his in-service fungal skin conditions.  As the Veteran and his wife are not competent to render skin disorder diagnoses, their statements that the Veteran's symptoms have continued since service lack probative value in light of the different etiologies.

In sum, the totality of the evidence does not show that the Veteran's current skin disorder is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's statements, service records, private medical records, and VA medical records.  The Veteran was also afforded a VA examination and two addendum opinions to assist in determining the nature and etiology of his current skin condition.  The examination and opinions were adequate when read together because they were performed by appropriate medical providers, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Additionally the Veteran provided testimony at a Board hearing in April 2014.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  Although medical records were associated with the file following the August 2015 Supplemental Statement of the Case, the medical records documented treatment for the Veteran's hearing conditions.  Since they are not relevant to the issue being decided at this time, review by the RO or waiver of RO consideration is not needed. 


ORDER

Service connection for a skin disorder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


